DETAILED ACTION
Election/Restrictions
Applicants’ election without traverse of the invention of Group I, Claim 1 through 6 and 9 through 20 in the reply filed on April 6, 2021 is acknowledged.
Claims 7 and 8 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 6, 2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  --Component Supply Device and Surface Mounting Machine--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 through 5, 10 through 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2006/0102681 to Ricketson (hereafter “Ricketson”).
Claim 1:  Ricketson discloses a component supply device (e.g. see Fig. 1) including a main body (e.g. 100) provided with an introducing region (e.g. 170) into which a component supply tape (102) holding components is introduced, and configured to supply the components by sending the component supply tape introduced into the main body via the introducing region in a longitudinal direction of the component supply tape, the device comprising:
a tape supporter (e.g. 171, in Fig. 7) insertable into the introducing region (of Fig. 1) while supporting the component supply tape; and
a clamping mechanism (e.g. 132”, 134, 132, 131, 132’, in Figs. 6A, 6B) configured to sandwich and hold at least a part (e.g. at location 132” in Fig. 6A) of a supported part [bottom surface] of the component supply tape (102) supported by the tape supporter with respect to the tape supporter (e.g. Fig. 9), such that the component supply tape is introduced into the main body by inserting the tape supporter into the introducing region with the component supply tape held by the clamping mechanism (e.g. Figs. 6 and 9, ¶ [0083]).
Claim 2:  Ricketson further discloses that the tape supporter (e.g. 171) includes a support [e.g. top horizontal wall member of 171, not labeled, in Fig. 7] configured to support one principal surface of the component supply tape (e.g. ¶ [0084]); and 
the clamping mechanism includes:
a clamp (e.g. 132”) configured to press the component supply tape against the support (e.g. Fig. 6A, ¶ [0083]); and
a switcher (e.g. 131, in Fig. 6A) configured to switchingly hold the component supply tape and release the hold of the component supply tape by moving the clamping member between a 
Claim 3:  Ricketson further discloses the tape supporter includes a biasing member (e.g. 174, in Fig. 7) configured to bias the support in a normal [vertical] direction to the other principal surface of the component supply tape (e.g. ¶ [0085]).
Claims 4, 10 and 11:  Ricketson further discloses that the tape supporter includes an indexer (e.g. 121, in Fig. 5) configured to indicate a leading end position in a longitudinal direction of the supported part supported by the tape supporter.
Claims 5 and 12 through 14:  Ricketson further a mover (e.g. 123, 150) configured to insert and detach the tape supporter into and from the introducing region while coupling the tape supporter to the main body (e.g. ¶ [0077]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 through 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ricketson.
Ricketson, as relied upon above in Claims 1 through 4, discloses the claimed component supply device, further including that the tape supporter (e.g. 171) is insertable into the introduction region (e.g. in Fig. 3).  Ricketson does not mention that the tape supporter is detachable from the introduction region separately from the main body.
However, it is clear that the tape supporter is made from separate structural elements than the introduction region of the main body.  To detach the tape supporter from the introduction region of the main body would be obvious in lieu of a number of reasons, e.g. disassembly, maintenance, machine failure, or that the machine simply cannot stay assembled forever.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have allowed the tape supporter Ricketson to be detachable for anyone of these reasons.
Claims 9 and 18 through 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ricketson in view of U.S. Publication 2015/0083845 to Kawaguchi et al (hereafter “Kawaguchi”).
Ricketson discloses the claimed component supply device, as relied upon above in Claims 1 through 4, further including that the component supply device is used in conjunction with a component mounting machine to mount components on a board (e.g. ¶ [0002]).  Ricketson does not provide details of the component mounting machine, such as a head.
Kawaguchi discloses an art-recognized equivalent component supply device (5, in Fig. 2) including a main body (e.g. 6) provided with an induction region into which a component supply tape holding components is introduced (e.g. ¶ [0027]).  Kawaguchi teaches that the component supply device works in conjunction with a head (e.g. 13, in Fig. 4) configured to mount components supplied from the component supply device on a board (e.g. 4, ¶ [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the component supply device of Ricketson by adding a head such that the component supply device is incorporated within a component mounting machine, as taught by Kawaguchi, to perform the exact same function or exact same manufacturing process of supplying and mounting components on a board.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Japanese Patent Publication, JP 2017-199832 has been cited as being relevant to a component supply device with a clamp mechanism (see Figs. 4, 6A, and “SOLUTION”).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896